NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                    MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT


PGT INDUSTRIES, INC., a Florida          )
corporation,                             )
                                         )
            Petitioner,                  )
                                         )
v.                                       )      Case No. 2D19-460
                                         )
LUANN TURCO; JOHN TURCO; QUAIL           )
WEST HOLDINGS, LLC, a Florida            )
Limited Liability Company; STOCK         )
DEVELOPMENT, LLC, a Florida Limited      )
Liability Company; STOCK                 )
CONSTRUCTION, LLC, a Florida             )
Limited Liability Company; ISON          )
BROTHERS POOLS, LLC, a Florida           )
Limited Liability Company; CRONIN        )
ENGINEERING, INC., a Florida             )
corporation; HORNERXPRESS –              )
SOUTH FLORIDA, INC., a Florida           )
corporation; KRIS A. SLOSSER,            )
individually; TIBBETTS LUMBER CO.        )
LLC, a Florida Limited Liability         )
Company; USA GRADING, INC., a            )
Florida corporation; CAPE CORAL          )
PLUMBING, INC., a Florida corporation;   )
HULETT ENVIRONMENTAL                     )
SERVICES, INC., a Florida corporation;   )
STRUCTURAL BUILDING                      )
COMPONENTS LLC, a Florida Limited        )
Liability Company; DALY                  )
CONSTRUCTION OF SW FLORIDA,              )
INC., a Florida corporation; GREEN       )
STRUCTURES OF SWFL INC.;                 )
CROWN ROOFING LLC, a Florida             )
Limited Liability Company; BAHAMA        )
GLASS & WINDOW, INC., a Florida          )
corporation; FERRELLGAS, INC.; J & D     )
HEATING AND AIR CONDITIONING,                  )
INC., a Florida corporation; VITEX             )
SYSTEMS, LLC, a Florida Limited                )
Liability Company; UNITED                      )
SUBCONTRACTORS, INC., D/B/A                    )
NCR/WEST COAST INSULATION,                     )
INC., a Florida corporation; KCI               )
ARCHITECTURAL ELEMENTS, INC.,                  )
a Florida corporation; EUROPEAN                )
PAVERS, L.L.C., a Florida Limited              )
Liability Company; STAHLMAN                    )
LANDSCAPE COMPANY, a Florida                   )
corporation; SOUTH FLORIDA DESIGN              )
INC., a Florida corporation; SERENITY          )
POOL & SPA, LLC, a Florida Limited             )
Liability Company; and BRIAN STOCK,            )
individually,                                  )
                                               )
              Respondents.                     )
                                               )

Opinion filed October 18, 2019.

Petition for Writ of Certiorari to the
Circuit Court for Collier County; Lauren L.
Brodie, Judge.

Duane A. Daiker, Daniel J. DeLeo, and
Brett M. Henson, of Shumaker, Loop &
Kendrick, LLP, Sarasota, for Petitioner.

Brett J. Moritz, Adam P. Handfinder,
Freddy X. Munoz, and Nathalie N.
Vergoulias of Peckar & Abramson,
P.C., Miami, for Respondents Luann
Turco and John Turco.

No appearance for remaining
Respondents.



PER CURIAM.

              Dismissed.




                                              -2-
LaROSE and SALARIO, JJ., and CASE, JAMES R., ASSOCIATE SENIOR JUDGE,
Concur.




                                  -3-